Per Curiam,
In fixing the valuations of coal lands owned by the respective appellants the learned judges of the court below said: “We had in mind the law as laid down by Mr. Justice Elkin in the cases reported in 229 Pa., pages 436 to 460, as to the proper method of valuing coal lands whether virgin, or under development, as well as the improvements thereon, giving weight to the various elements, features and conditions there suggested to be taken into consideration......Our effort was to give fair consideration to all of the testimony adduced as well as the maps and records submitted, taking into consideration the valuations fixed by former asséssors, commis*103sioners, the Coal Tax Commission and the witnesses, bearing in mind the depreciation resulting from exhaustion as well as the enhancement resulting from the advance in the price of coal and the general advance in coal land values in recent years as testified by at least one of the experts.” We have not been convinced that the instructions contained in the cases referred to were not followed in the cases now before us, and each appeal is dismissed, with costs to the appellees.